Citation Nr: 0313691	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-22 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for restrictive airway 
disease.

2.  Entitlement to service connection for sinus/rhinitis 
disability, to include due to an undiagnosed illness.

3.  Entitlement to service connection for a rash, to include 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran service on active duty from April 1989 to January 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating determination 
of the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to service connection for a skin 
rash will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  Restrictive airway disease (asthma) is of service origin.  

2.  Chronic rhinitis/sinusitis is attributable to service.


CONCLUSIONS OF LAW

1.  Restrictive airway disease (asthma) was incurred 
inservice.  38 U.S.C.A. § 1110 (West 2002).  

2.  Rhinitis/sinusitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 1998 rating 
determination and the December 1998 and November 2000 SOCs 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Furthermore, in a September 2001 
letter, the RO informed the veteran of the VCAA.  It 
specifically informed the veteran about VA's duty to notify 
him about his claim, VA's duty to assist him in obtaining 
evidence for his claim, what the evidence had to show to 
establish entitlement, what had been done to help with his 
claim, what information and evidence was still needed from 
the veteran, when and where to send the information, and 
where to contact VA if the veteran had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of the appeal.  VA has met all 
VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2002).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (2002).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2002).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2002).  The veteran's military records document 
that he served in Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.380 (2002), diseases of allergic 
etiology, including bronchial asthma and urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

A review of the record demonstrates that the veteran was seen 
with complaints of shortness of breath in July 1989.  A 
diagnosis of bronchitis R/O pneumonia was rendered at that 
time.  In March 1990, the veteran was seen with a four-day 
history of a cough.  A diagnosis of right upper lung viral 
pneumonia was rendered at that time.  

In December 1990, the veteran was seen with complaints of a 
sore throat for two days.  A diagnosis of an upper 
respiratory infection was rendered.  

On a 1991 dental health questionnaire, the veteran checked 
the "no" boxes when asked if he had asthma or hay fever.  
He checked the 'yes" box when asked if he had or had ever 
had sinus problems.  

At the time of a March 25, 1991, outpatient visit, the 
veteran was seen with complaints of a runny nose and sore 
throat.  A diagnosis of sinusitis vs. URI was rendered.  

At the time of the veteran's December 1992 service separation 
examination, normal findings were reported for the nose, 
sinuses, mouth, throat, lungs, and chest.  

Outpatient treatment records received in conjunction with the 
veteran's claim demonstrate that he was seen with complaints 
of a productive cough and some congestion in February 1996.  
In May 1996, the veteran was diagnosed as having bronchitis.  
At the time of a May 1996 follow-up visit, the veteran's 
bronchitis was noted to be resolving.  In January 1997, the 
veteran was diagnosed as having pharnygitis and bronchitis.  
In April 1997, the veteran was found to have symptoms of 
sinusitis.  At the time of a June 1997 visit, the veteran was 
diagnosed as having allergic rhinitis.  In September 1997, 
the veteran's wife submitted a statement indicating that the 
veteran had continuous sinus problems.  

In October 1997, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported having a 
breathing problem in that he had developed asthma in recent 
years.  It was mainly associated with allergy seasons when it 
became worse.  He noted having daily wheezing.  He also 
stated that his wife noticed it at night.  

Physical examination revealed that the sinuses were 
nontender.  The lungs were clear with adequate excursion.  A 
diagnosis of symptoms consistent with asthma in a veteran who 
has never smoked but with symptoms worse during allergy 
seasons, but happening even without on a fairly regular 
almost daily basis, was rendered.  

Pulmonary function testing performed in October 1997 revealed 
mild ventilatory impairment.  

At the time of a November 1997 Persian Gulf War Registry 
Examination, the veteran reported pulmonary problems with 
frequent sinusitis, constantly feeling congested and having a 
runny nose, post nasal drip, and a sore throat.  He felt 
dyspnea both at rest and exertion.  The veteran noted some 
improvement with inhalers.  

Physical examination revealed that the nasal mucosa was 
mildly erythematous and thickened.  There was minimal 
posterior erythema in the pharynx.  Diagnoses of chronic 
rhinitis/sinusitis and pulmonary function abnormalities 
consistent with mild restrictive disease suggestive of mild 
airway disease, were rendered.  

In April 1998, the veteran was afforded a VA respiratory 
examination.  The examiner indicated that he had thoroughly 
reviewed the C-file.  The examiner noted that the veteran 
reported that he had recently had breathing problems with 
asthma.  The veteran also indicated that he was having 
wheezing with exertion.  He stated that he did not use 
inhalers and that he had not gone to the emergency room.  

The examiner noted that pulmonary function testing had 
revealed a possible mild restrictive disease.  The examiner 
observed that the veteran had been seen in March 1991 for 
sinusitis and a respiratory infection.  He further noted that 
the veteran had had three episodes of viral syndrome or upper 
respiratory infection prior to the Gulf War.  

The examiner stated that the veteran's current symptoms were 
not related to the symptoms he was treated for inservice.  He 
noted that the veteran had some upper respiratory symptoms 
inservice and one possible viral pneumonia prior to the Gulf 
War.  He observed that the current physical examination was 
normal and that the possible finding of mild restrictive 
disease on pulmonary function testing was not the result of 
an upper respiratory infection as there had not been shown to 
be an etiological link between upper respiratory infections 
and mild restrictive lung disease.  He also noted that the 
pulmonary function tests did not show any evidence of asthma 
or any evidence of defect that would cause wheezing.  

In June 1998, the veteran was afforded a VA sinus 
examination.  At the time of the examination, the veteran 
reported developing sinus symptomatology during the Gulf War 
when stationed in that area for an 18 month period.  He was 
exposed to oil droplets and smoke.  The veteran did not use a 
gas mask and reported having difficulty breathing since that 
time.  He noted having recurrent sinus infections with 
associated paranasal pain and discomfort in the back of his 
nose and throat.  He stated that he had taken numerous 
courses of antibiotics without significant success.  The 
veteran indicated that he had not had any history of seasonal 
allergies in the past and no nasal or respiratory difficulty 
prior to the Persian Gulf.  

Physical examination a mild left nasal septal deviation 
dorsally on the left side and cephalically on the right side.  
There was no evidence of purulent secretions, inflammations, 
polyposis, or discharge.  The sinuses were nontender to 
percussion and pressure.  The oral mucosa was normal in 
appearance and the pharynx was normal.  

A diagnosis of R/O active sinusitis, which is unlikely that 
he may have an allergic or reactive sinusitis as noted by Dr. 
H, was rendered.  The examiner indicated that he would have 
expected that this would have cleared unless there was an 
allergic component present, since he would expect ciliary 
clearing of accumulated smoke or oil fairly rapidly following 
the veteran's repatriation.  He noted that it was possible 
that this was on allergic basis and may in part be 
responsible for his apparent recurring sinusitis.  The 
examiner indicated that the nasal and respiratory 
symptomatology had been a recurring occurrence in his 
evaluation of these veterans which he found difficult to 
explain based on oil and smoke inhalation alone.  He stated 
that there may be some factors of which he was unaware which 
were responsible for this condition.  

In a September 1998 follow-up report, the April 1998 VA 
examiner indicated that the pulmonary function tests of 
October 1997 had revealed mild restrictive disease.  The 
examiner stated that upon further review of the test results, 
it was his opinion that the diagnosis would be some mild 
degree of active airway disease (asthma) in addition to some 
mild obesity related restrictive disease.  He noted that at 
least some of the veteran's symptoms were related to these 
respiratory conditions.  

He indicated that a review of the veteran's service medical 
records did not give any suggestion of reactive airway 
disease or restrictive airways disease, only frequent upper 
respiratory infections, which were occurring before and after 
Desert Storm.  

He stated that reactive airway disease (asthma) could 
increase susceptibility to upper respiratory infections and 
could progress awhile before being diagnosed.  

He indicated that in this veteran, who denied having been a 
smoker or having reactive airway disease as a child, the 
respiratory exposures in Desert Storm could have contributed 
to the development of reactive airways disease about as 
likely as not.  

In a September 1998 follow-up report, the June 1989 VA 
examiner indicated that the veteran had primarily 
intermittent allergic rhinosinusitis with occasional viral or 
possibly bacterial infections.  He noted that this was most 
likely unrelated to Gulf War service.  

In November 1999, the RO requested opinions with regard to 
the following questions from the Portland VAMC.  Did the 
veteran have reactive airway disease?  If so, was it at least 
as likely as not hat it had its inception inservice?  Were 
there any clinical or laboratory findings in service 
consistent with a diagnosis of reactive airway disease 
(asthma)?  

In response the questions posed, the VA Chief of the 
Pulmonary and Critical Care section indicated that the 
findings from the pulmonary function tests performed in 
October 1997 were consistent with a diagnosis of reactive 
airway disease (asthma).  He further observed that the 
service records showed no complaints of wheezing or episodic 
shortness of breath.  He noted that the only respiratory 
complaints were associated with visits to the sick bay for 
respiratory tract infections, including one visit which was 
associated with apparent interstitial pneumonia.  He stated 
that there were some hints of upper airways (nasal and sinus) 
congestion, but no objective physical findings to corroborate 
asthma.  The VA reviewer indicated that the veteran did not 
have asthma inservice.  

The Board notes that the veteran's claimed sinus/respiratory 
problems have been diagnosed as sinusitis, allergic rhinitis 
and restrictive airway disease (asthma) and accordingly there 
is no basis for his claim that sinus/respiratory problems are 
due to an undiagnosed illness occasioned by service in the 
Persian Gulf.  Thus, the relevant medical evidence 
establishes that the veteran does not have an undiagnosed 
illness.  38 C.F.R. § 3.317 (2002).  As the veteran's claimed 
disorders have been diagnosed, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 cannot be used to establish 
service connection.  See 38 C.F.R. § 3.317(a)(1)(ii).

With regard to the veteran's claim for restrictive airway 
disease (asthma), the overall objective medical evidence 
demonstrates that the veteran did not have asthma inservice.  
However, the veteran has now been found to have restrictive 
airway disease (asthma).  These findings have been 
corroborated by VA examiners.  

Moreover, the April 1998 VA examiner, in his September 1998 
addendum, found it as likely as not that the respiratory 
exposures in Desert Storm contributed to the development of 
reactive airway disease.  The record does not contain any 
evidence refuting this opinion.  The fact that asthma was not 
diagnosed during service is not determinative.  38 C.F.R. 
§ 3.303(d).  As such, service connection for reactive airway 
disease (asthma) is warranted.  

With regard to the veteran's claim for sinusitis, the Board 
notes that the veteran reported having problems with his 
sinuses on a March 1991 dental health questionnaire.  The 
Board also observes that the veteran was seen later that 
month with complaints of a runny nose, sore throat, and 
congestion.  A diagnosis of sinusitis vs. URI was rendered at 
that time.  Subsequent service medical records are devoid of 
any complaints of sinus problems.  Moreover, at the time of 
the veteran's December 1992 service separation examination, 
normal findings were reported for the sinuses, nose, mouth, 
throat and lungs.  

Private treatment records received in conjunction with the 
veteran's claim reveal that he was found to have symptoms of 
sinusitis at the time of an April 1997 visit and diagnosed as 
having allergic rhinitis at that time of a June 1997 visit.  

The Board further notes that the veteran's wife reported that 
he had continuous sinus problems in a September 1997 letter.  
It also observes that the veteran reported having frequent 
sinusitis and a constant feeling of congestion at the time of 
his November 1997 Gulf War examination and that physical 
findings revealed mucosal thickening with a resulting 
diagnosis of chronic rhinitis/sinusitis.  

The veteran was awarded a combat action ribbon.  This 
requires potential consideration of 38 U.S.C.A. § 1154(b).  
More importantly, the veteran complained of sinus problems 
during service.  More specifically, he reported exposure to 
combat, oil, well fires, smoke and burning waste.  His 
statement that he was sick several times with sinusitis in 
the Gulf is accepted without question.  

The veteran has also reported that he has experienced 
frequent nasal congestion, a runny nose and post nasal drip.  
Therefore, his own statements tend to establish continuity.  
We note that a VA examiner determined that asthma can 
increase susceptibility to upper respiratory infections and 
that the service records suggested frequent upper respiratory 
infections before and after Desert Storm.  The examination 
reports are not a model of clarity, however the Board shall 
not Remand this issue.  The evidence tends to establish that 
the veteran had rhinitis/ sinusitis during service, including 
during combat; that he has current disability and that he has 
had continuity of symptoms or increased susceptibility due to 
his asthma.  Under the circumstances, service connection is 
warranted.

ORDER

Service connection for restrictive airway disease (asthma) is 
granted.  

Service connection for sinusitis/rhinitis is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (May 1, 2003).  Hereinafter known 
collectively as VCAA.

With regard to the claim of service connection for a rash, 
the Board notes that the veteran was seen with complaints of 
a rash while inservice.  The Board observes that the veteran 
was diagnosed as having a skin condition at the time of an 
October 1997 VA examination.  At the time of a November 1997 
Persian Gulf War Registry Examination, the veteran was 
diagnosed as having a skin rash of unclear etiology.  At the 
time of a December 1997 visit, the veteran was noted to have 
complained of mildly painful lesions on his back, arms, and 
legs since the Gulf War.  A diagnosis of probable 
folliculosis/furniculosis was rendered at that time.  The 
examiner did not render an opinion as to the etiology of the 
rash at that time.  Where the Board makes a decision based on 
an examination report that does not contain sufficient 
detail, remand is required "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  The Board is 
of the opinion that a VA examination is in order.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any current rash.  
The claims folder must be made available 
to the examiner.  The examiner should 
determine whether there is a rash.  If 
there is a rash, the examiner should 
determine if there is a diagnosis.  
Assuming that there is a rash, the 
examiner should determine whether there 
is a relationship between the current 
rash and any in-service manifestation.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43-8.45 and 
38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



